DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 9, 11, 13, 14, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dykstra et al., U.S. 2017/0328179.
Dykstra et al. discloses a system comprising: a pump (fig 10, 1014; [0079]) in operable communication with a multi-stage ([0012]; optimizing the fracturing operations; [0084]; fracturing plan comprises a time series of desired geometric parameters, locations, and dimensions of fracture 1033 over the time the fracturing process is conducted, and the concentration and distribution of proppant within the fracture), stimulated wellbore; a sensor (fig 10, 1035, 1024, 1026, 1040) disposed within a stage of the multi-stage, stimulated wellbore; and a computing device (control system 1042, [0082]) in communication with the pump and the sensor, the computing device being operable to:
([0087]) from the sensor; configure a recurrent neural network ([0063]) based on the surface data at each observation time of a plurality of observation times to produce a predicted value ([0063]; calibrating the predictive model) for a response variable at a future time; and control the pump ([0093], [0094]; control of the pumping rate of the fracturing plan) using the predicted value of the response variable.
	Dykstra et al. discloses the recurrent neural network comprises a long short-term memory neural network model ([0063]; the model based on historical data) and the computing device is further operable to specify a number of hidden units ([0086]; errors between the actual state and desired state used to adjust the fracturing plan) in the LSTM to avoid over-fitting or under-fitting the surface data.
	Dykstra et al. discloses the recurrent neural network ([0063]) which comprises a long short-term memory neural network model (historical data) inherently including convolutional layers.
	Dykstra et al. discloses receiving training data from a nearby well (fig 10, 1038); and initializing the LSTM using the training data ([0081], [0082]; sensor data from the offset well).
	Dykstra et al. discloses a non-transitory computer-readable medium ([0057]) that includes instructions that are executable by a processing device for causing the processing device to perform operations as noted above.
Allowable Subject Matter
Claims 3, 5, 6, 10, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5 March 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676